 In the Matter of THE GREELEY ICE & STORAGE COMPANYandINTER-NATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSE-MEN AND HELPERSOF AMERICA,PRODUCE DRIVERS,HELPERS ANDWAREHOUSEMEN, LOCAL No. 452, AND INTERNATIONAL UNION OFOPERATING ENGINEERS LOCAL No. 1Case No. C-1945.-Decided September 13, 1941Jurisdiction:ice manufacturing and selling,beer wholesaling,and coal retailingindustry.Settlement:stipulation providingfor compliancewith the Act.Remedial Orders:entered on stipulation.Mr. Paul S. Kuelthau,for the Board.Mr. John W. Henderson,of Greeley, Colo., for the respondent.Mr. Earle, Christal;of Denver, Colo., for the Teamsters.Mr. H. H. Herbolsheimer,of Denver, Colo., for the Engineers.Mr. Dan M. Byrd, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, Produce Drivers, Helpers and Warehousemen, Local No.452, herein called the Teamsters, and International Union of Oper-ating Engineers, Local No. 1, herein called the Engineers, the Na-tionalLabor Relations Board, herein called the Board, by itsRegional Director for the Twenty-second Region (Denver, Colorado)issued its complaint dated July 23, 1941, against The Greeley Ice& Storage Company, Greeley, Colorado, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning of Sec-tion 8 (1), (3), and (5), and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint accompanied by notice of hearing were duly servedupon the respondent, the Teamsters, and theEngineers.35 N. L.R. B., No. 85.398 GREELEY ICE & STORAGECOMPANY399Concerning the unfair labor practices, the complaint alleged, insubstance, (1) that on or about November 8, 1940, and thereafter,the respondent refused to bargain collectively with the Teamsters andthe Engineers as the.exclusive representative of its employees withinseparate appropriate bargaining units; (2) that on or about January6, 1941, as a direct result of the aforesaid refusals to bargain, therespondent's employees went on strike; (3) that on or about April 10,1941, the respondent refused to reinstate 19 named employees becauseof their membership in the Teamsters and Engineers, and because oftheir participation in the strike; (4) that during the period fromSeptember 1940 down to the date of the complaint, the respondentinterrogated its employees concerning union membership and activity,warned its employees against said membership and activity, andthreatened its employees with loss of jobs if they assisted and sup-ported the Teamsters and the Engineers or engaged in concertedactivities with other employees for the purpose of collective bargain-ing or other mutual aid and protection; and (5) that by these andother acts the respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct.Prior to a hearing,' on August 6, 1941, the respondent, the Team-sters, the Engineers, and the Regional Attorney for the Twenty-second Region entered into a stipulation, subject to approval by theBoard, for settlement of the case.The stipulation provides as follows :STIPULATIONCharges having been filed with the Regional Director of theNational Labor Relations Board, 22d Region, a complaint andnotice of hearing was issued and served on all parties whereinand whereby it was alleged that the respondent had engaged inand was engaging in unfair labor practices within the meaningof Section 8 (1), (3), and (5) of the National Labor RelationsAct (49 Stat. 449).All parties hereto acknowledge service of saidcomplaint, notice of hearing, and charge.It being the intention of the parties to dispose of the matterswhich have arisen, it is hereby stipulated and agreed by andamong The Greeley Ice & Storage Company, by its attorney JohnW. Henderson; International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Produce Drivers,Helpers and Warehousemen, Local No. 452, by its representative'Proper causehaving been shown by the respondent, on August 1, 1941, the RegionalDirector issued anorderextending thetime during which the respondent could file ananswer,and an order postponingthe date of hearing to a later date. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARD 'Earle Christal; International Union of Operating Engineers,Local No. 1, by its representative H. H. Herbolsheimer; and Paul'S.Kuelthau, Regional Attorney, 22d Region, National LaborRelations Board, as follows :IThe respondent, The Greeley Ice & Storage Company, is andhas been since September 30, 1901, a corporation organized underand existing by virtue of the laws of the State of Colorado withits principal office' and place of business in Greeley, Colorado.Itis engaged in the manufacture and sale of ice, the operation of acold storage warehouse, the wholesaling of beer, and the retailingof coal.The respondent, in the course and conduct of its business,annually wholesales beer and delivers the same within the Stateof Colorado, which is shipped to it at its warehouse in Greeley,Colorado, from and through States of the United States otherthan the State of Colorado, and of the gross sale value in 1940 of$48,629.30.The respondent annually ships from its warehouseat Greeley, Colorado, empty beer bottles and kegs returned to itby its customers -into and through States of the United Statesother than the State of Colorado and in the year 1940 so returned34 cars of beer bottles and kegs.The respondent manufacturesice which is sold and delivered by it within the State of Colorado;that in the year A. D. 1940, respondent manufactured 4464 tonsof ice, and 346 tons thereof of the sale value of $1384.00, were soldby it at Greeley, Colorado, to customers who used said ice for theicing of 78 freight cars loaded with turkeys which moved fromthe State of Colorado into and through States of the United Statesother than the State of Colorado.The respondent admits for thepurpose of this proceeding that it is engaged in interstate com-merce within the meaning of Section 2 (6) and (7) of the NationalLabor Relations Act.IIAll parties hereto waive all further and other procedure pro-vided by the National Labor Relations Act or the Rules and Regu-lations of the National Labor Relations Board, including thetaking of testimony and the making of findings of fact andconclusions of law.IIIThis stipulation; together with the charge, complaint, and noticeof hearing, may be introduced in evidence by filing them" with`- GREELEY ICE & STORAGE COMPANY401the Chief Trial Examiner of the National Labor Relations Board,Washington,D. C., and shall constitute the record in this case.IVThe respondent agrees to reinstate upon application,providedsaid application is made in writing within twelve days after theapproval of this stipulation by the National Labor RelationsBoard, the following employees :Irving C.NevilleWilliam BettgerRobert C.BillingsRalph M. CoxAntone Schaub-Paul GrossaintGlen TimothyGearold MyersDelbert LesterJ. B. BuschIvan EpplerMilton B. Right-Leonard CarlsonCharles E.BillingsmireHarold.B. DoolingJohn BerryMartin ReedCharles F. IrelandPress ArnoldThe aforementioned employees making written application there-for are to be reinstated to their former or substantially equivalentpositions.Their rate of pay upon reinstatement shall be the ratethey were receiving prior to going on strike on January 6, 1941,or if an agreement is reached between the respondent and theInternational Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Produce Drivers, Warehousemenand Helpers, Local No. 452, and International Union of OperatingEngineers, Local No 1, at the rate of pay specified in said agree-ment.Said reinstatement is to take place in the followingmanner :All persons hired since the beginning of the strike on January6, 1941, are to be discharged if necessary to provide full time em-ployment for any of the aforementioned employees applying forreinstatement.If after such discharges the respondent does nothave sufficient jobs available for all those applying for reinstate-ment, the employees not reinstated excepting those who fail tomake written application therefor, are to be placed on a preferen-tial list and offered employment before any other persons arehired in the order of the length of service with the respondent, theemployee with the longest service to be employed first and so onuntil the list is exhausted. It is further understood and agreedthat said employees making written application for reinstate-ment are to be reinstated with all their former rights, privileges,and seniority.VThe respondent agrees to make whole the employees named inparagraph IV hereof for any loss of pay they have suffered by 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDreason of the refusal of their applications for reinstatement onApril 10, 1941, by payment to them of a sum of money equal tothat which each would have earned had he been employed bythe respondent from April 10, 1941, to the date of his reinstate-ment or placement on the preferential list, deducting therefrom,however, the net earnings of said employees during that period.It is further understood and agreed that the net earnings of theemployees during said period are the amount earned elsewhereduring said period less expenses incurred in working and seekingwork elsewhere. It is also understood and agreed that if an em-ployee does not apply for work before the expiration of the periodset forth above, he shall be entitled to be made whole for his lossof pay from April 10, 1941, to the date of the approval of thisstipulation by the National Labor Relations Board, deductingfrom the payment to any such employee, his net earnings duringthat period.VIThe truck drivers, warehouse laborers, and checkers employedby the respondent, except warehouse laborers who operate andmaintain machinery, supervisors, and bookkeepers, constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the National Labor Relations Act.International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Produce Drivers, Helpers and Ware-housemen, Local No. 452, is the representative for the purposes ofcollective bargaining of a majority of the employees within saidunit and, therefore, is the exclusive representative of all the em-ployees in said unit for the purposes of collective bargainingwithin the meaning of Section 9 (a) of the National LaborRelations Act.VIIThe warehouse laborers engaged in maintaining and operatingmachinery in the respondent's plant constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the National Labor Relations Act. InternationalUnion of Operating Engineers, Local No. 1, is the representativefor the purposes of collective bargaining of a majority of theemployees within said unit and, therefore, is the exclusive repre-sentative of all the employees in said unit for the purposes of col-lective bargaining within the meaning of Section 9 (a) of theNational Labor Relations Act. GREELEY ICE & STORAGE COMPANY403VIIIOn the basis of the facts stipulated in paragraph I above, thepleadings and the record described in paragraph III above ofthis stipulation, and by agreement of the parties hereto, theNational Labor Relations Board may enter its order in the fol-lowing form in the above entitled case :ORDERThe National Labor Relations Board hereby orders that TheGreeley Ice & Storage Company, its officers, agents and successors,will :1.Cease and Desist from :(a)Discouraging membership in International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Produce Drivers, Warehousemen and Helpers, LocalNo. 452 and International Union of Operating Engineers, LocalNo. 1, or in any other labor organization of its employees bydiscriminating in regard to their hire and tenure of employmentor any term or condition of their employment;(b)Refusing to bargain collectively with InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Produce Drivers,Warehousemen andHelpers, Local No. 452, as the exclusive representative of any ofits truck drivers, warehouse laborers or checkers, except ware-house laborers who operate and maintain machinery, super-visors, and bookkeepers;".(c)Refusing to bargain collectively with InternationalUnion of Operating Engineers, Local No. 1, as the exclusiverepresentative of its warehouse laborers engaged in maintainingand operating machinery;(d) In any other manner interfering with,, restraining, orcoercing its employees in the exercise of the right to self-organ-ization, to form, join or assist labor organizations, to bargaincollectively through representatives of their-own choosing andto engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection as guaranteed inSection 7 of the National Labor Relations Act.2.Take the following affirmative action in order to effectuate thepolicies of the National Labor Relations Act:(a)Upon application before 12 days from the approvalby the National Labor Relations Board of -the stipulation451270-42-vol 35-27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon which this order is based, reinstate to their formeror substantially equivalent positions without prejudice to theirseniority or other rights and privileges the following em-ployees in the manner set forth in Paragraph IV of thestipulation upon which this order is based :Irving C. NevilleIvan EpplerRalph M. CoxCharles E. BillingsGlen TimothyJohn BerryJ. B. BuschPress ArnoldLeonard CarlsonRobert C. BillingsHarold B. DoolingPaul GrossaintCharles F. IrelandDelbert LesterWilliam BettgerMilton B. RightmireAntone SchaubMartin ReedGearold Myers(b)Make whole the following 3mployees for any loss ofpay they have suffered by reason of the refusal to reinstatethem on April 10, 1941, by payment to each of a sum of moneyequal to that which he normally would have earned as wagesduring the period from April 10, 1941, to the date of hisreinstatement or if no application for reinstatement is madeto the date of the approval of the stipulation upon which thisorder is based by the National Labor Relations Board, lesstheir net earnings during said period :Irving C. NevilleIvan EpplerRalph M. CoxCharles E. BillingsGlen TimothyJohn BerryJ. B. BuschPress ArnoldLeonard CarlsonRobert C. BillingsHarold B. DoolingPaul GrossaintCharles F. IrelandDelbert LesterWilliam BettgerMilton B. RightmireAntone SchaubMartin ReedGearold Myers(c)Upon request bargain collectively with InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Produce Drivers,Warehousemen andHelpers, Local No.- 452, as the representative of the truckdrivers,warehouse laborers and checkers employed by therespondent except the warehouse laborers who operate andmaintain machinery, supervisors, and bookkeepers.(d)Upon request bargain collectively with InternationalUnion of Operating Engineers, Local No. 1, as the representa- GREELEY ICE &,STORAGE COMPANY405tive of. warehouse laborers engaged in maintaining and oper-ating machinery employed by the respondent.(e)Post immediately upon approval by the National LaborRelations Board of the stipulation on which this order isbased in conspicuous places throughout its plant in Greeley,Colorado, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to its em-ployees stating (1) that the respondent will not engage inthe conduct from which it is ordered to cease and desist inparagraphs 1 (a), (b), (c), and (d) of this order; (2) thatthe respondent will take the affirmative action set forth inparagraphs 2 (a), (b), (c), and (c?) of this order; and (3)that the respondent's employees are free to become or remainmembers of InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, ProduceDrivers,Warehousemen and Helpers, Local No. 452, and In-ternational Union of Operating Engineers, Local No. 1, andthat the respondent will not discriminate against any employeebecause of membership or activity in those organizations.(f)Notify the Regional Director for the 22d Region inwriting within ten (10) days) from the date of the approvalby the National Labor Relations Board of the stipulation uponwhich this order is based what steps the respondent has takento comply therewith.IXThe respondent hereby consents to entry by the United StatesCircuitCourt of Appeals for the appropriate Circuit, uponapplication of the Board of a consent decree enforcing an orderof the Board in the form hereinabove set forth and hereby waivesfurther notice of application for such decree.The Board willas soon as conveniently possible make application for said con-sent decree.XIt is understood and agreed that this stipulation embodiesthe entire agreement between the parties and that there is noverbal agreement of any kind which varies, alters, or adds tothis stipulation.'XIIt is understood and agreed further that this stipulation issubject to the approval of the National Labor Relations Boardand shall become effective immediately on receipt of notice grant-ing such approval. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 15, 1941, the Board issued an order approving thestipulation, making it a part of the record, and pursuant to Article.II, Section 36, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, transferring the proceeding to the Boardfor the purpose of entry' of a Decision and Order pursuant to theprovisions of said stipulation.Upon the above stipulation and the entire record in the case, theBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Greeley Ice & Storage Company, a Colorado corporation withits principal office and place of business in Greeley, Colorado, is en-gaged in the manufacture and sale of ice, the operation of a cold-storage warehouse, the wholesaling of beer, and the retailing of coal.During the year 1940, the respondent sold and delivered within theState of Colorado beer having a gross sale value of $48,629.30, prac-tically all of which, was shipped to its warehouse from and through'States of the United States other than Colorado.During the sameyear, the respondent shipped out of the State of Colorado 34 carsof empty beer bottles and kegs into and through States of the UnitedStates other than the State of Colorado.During the year 1940, therespondent manufactured 4,464 tons of ice, of which, 346 tons, havinga sales value of $1,384, were sold at Greeley, Colorado, to customerswho used the ice for the icing of 78 freight cars loaded with turkeyswhich were shipped into and through States of the United Statesother than the State of Colorado.The respondent admits for the purpose of this proceeding thatit is engaged in interstate commerce within the meaning of Section2 (6) and (7) of the National Labor Relations Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact and stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that The Greeley Ice & Storage Company, Greeley,Colorado, its officers, agents, and successors, will :1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, Prod-uce Drivers,Warehousemen and Helpers, Local No. 452, and Inter- GREELEY ICE& STORAGE COMPANY407national Union of Operating Engineers, Local No. 1, or in any otherlabor organization of its employees by discriminating in regard totheir hire and tenure of employment or any term or condition of theiremployment ;(b)Refusing to bargain collectively with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica,Produce Drivers,Warehousemen and Helpers, Local No. 452,as the exclusive representative of any of its truck drivers, warehouselaborers or checkers, except warehouse laborers who operate and main-tain machinery, supervisors, and bookkeepers;(c)Refusing to bargain collectively with International Union ofOperating Engineers, Local No. 1, as the exclusive representative ofitswarehouse laborers engaged in maintaining and operatingmachinery ;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection as guaranteed in 'Section 7 of the National LaborRelations Act.'2.Take the following affirmative action in order to effectuate thepolicies of the National Labor Relations Act:(a)Upon application before 12 days from the approval by theNational Labor Relations Board of the stipulation upon which thisorder is based, reinstate to their former or substantially equivalentpositions without prejudice to their seniority or other rights andprivileges the following employees in the manner set forth in para-graph IV of the stipulation upon which this order is based :Irving C. NevilleIvan EpplerRalph M. CoxCharles E. BillingsGlen TimothyJohn BerryJ.B. BuschPress ArnoldLeonard CarlsonRobert C. BillingsHarold B. DoolingPaul GrossaintCharles F. IrelandDelbert LesterWilliam BettgerMilton E. RightmireAntone SchaubMartin ReedGearold Myers(b)Make whole the following employees for any loss of pay theyhave suffered by reason of the refusal to reinstate them on April10, 1941, by payment to each of a sum of money equal to that whichhe normally would have earned as wages during the period fromApril 10, 1941, to the date of his reinstatement or if no application 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor reinstatement is made to the date of the approval of the stipula-tion upon which this order is based by the National Labor RelationsBoard, less their net earnings during said period :Irving C. NevilleIvan EpplerRalph M. CoxCharles E. BillingsGlen TimothyJohn BerryJ. B. BuschPress ArnoldLeonard CarlsonRobert C. BillingsHarold B. DoolingPaul GrossaintCharles F. IrelandDelbert LesterWilliam BettgerMilton B. RightmireAntone SchaubMartin ReedGearold Myers(c)Upon requests bargain collectively with International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, Produce Drivers, Warehousemen and Helpers, Local No.452, as the representative of the truck drivers, warehouse laborers andcheckers employed by the respondent except the warehouse laborerswho operate and maintain machinery, supervisors, and bookkeepers;(d)Upon request bargain collectively with International Unionof Operating Engineers, Local' No. 1, as the representative of ware-house laborers engaged in maintaining and operating machineryemployed by the respondent;(e)Post immediately upon approval by the National Labor Rela-tions Board of the stipulation on which this order is based in con-spicuous places throughout its plant in Greeley, Colorado, and main-tain for a period of at least sixty (60) consecutive days from thedate of posting, notices to its employees stating (1) that the respond-ent will not engage in the conduct from which it is ordered to ceaseand desist in paragraphs j (a), (b), (c), and (d) of this order; (2)that the respondent will take the affirmative action set forth in para-graphs 2 (a), (b), (c),' and (d) of this order; and (3) that therespondent's employees are free to become or remain members ofInternationalBrotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America, Produce Drivers, Warehousemen andHelpers, Local No. 452, and International Union of Operating Engi-neers,Local No. 1, and that the respondent will not discriminateagainst any employee because of membership or activity in thoseorganizations ;(f)Notify the Regional Director for the Twenty-second Regionin writing within ten (10) days from the date of the approval by theNational Labor Relations Board of the stipulation upon which thisorder is based what steps the respondent has taken to complytherewith.